DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/04/2022 has been entered. Claims 1-6, 8-18, and 20-21 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 08/04/2022. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-9, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2018/0339112 to Wendland, further in view of WO 2013/070715 to Ulrich, and further in view of US Patent App. Pub. 2014/0207106 to Bechmann. 
Regarding Claim 1, Wendland teaches a drug delivery device (Figs. 5-7, element 30) comprising: a housing (element 19; element 19 houses elements 17 and 18); a drug container (18) comprising a needle (17); an inner cap (38); and an outer cap (33) at a front end of the drug delivery device, wherein the housing has an inner surface forming a cavity configured to retain the drug container (Fig. 5; drug container 18 is retained in a cavity formed inside housing 19) wherein the outer cap is configured to be releasably connected to the housing (Par. 0072; outer cap 33 is connected to the housing 19 and releasable once end portion 18a of the drug container has been removed from recess 35a), a back end of the drug delivery device opposite to a front end of the drug delivery device comprises a gripping lug (Fig. 1A, element 11 serves as a gripping lug; Pars. 0039-0041 disclose operation of the device in which a user places the device against a patient and moves element 11 distally; therefore the operator must grip element 11 in order to advance it distally against a patient and element 11 constitutes a gripping lug; while gripping 11 lug may be a shell which is assembled onto the drug delivery device; Wendland is silent regarding the details of the internals components and construction of the device, thus the gripping lug 11 itself forms the proximal end or the back of the device, as shown by element P in Fig. 1A-B), wherein the inner cap is arranged within the outer cap (See Fig. 5) and coupled to the outer cap to be released from the housing together with the outer cap (Par. 0072; first and second stoppers 47,48 couple the inner cap 38 to the outer cap 33 by limiting the axial range of movement), wherein the inner cap comprises an outer diameter which is less than an outer diameter of the outer cap (See Annotated Fig. 6 on next page), and the inner cap having an outer diameter which is greater than an inner diameter of the housing at and end of the housing closest to the front end of the drug delivery device (See Annotated Fig. 6 next page). 
Wendland is silent regarding the gripping lug axially protruding from the back end of the drug delivery device (as discussed above, the gripping lug 11 is considered to form the back end of the drug delivery device since Wendland is silent regarding the internal components and construction of the device), and is silent regarding wherein the gripping lug comprises an eyelet to be gripped by a user, and wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 

    PNG
    media_image1.png
    650
    410
    media_image1.png
    Greyscale
Ulrich teaches an analogous invention directed to a drug delivery device (Figs. 39-40; element 1000) including a gripping lug (element 1010), the gripping lug axially protruding from the back end of the drug delivery device (See Annotated Fig. 39 on next page; the eyelet portion of the gripping lug appears to be a distinct feature from the rest of the drug delivery device, therefore the upper end 1014 of the gripping lug comprising the eyelet protrudes from the back end of the delivery device), wherein the gripping lug comprises an eyelet (1018) to be gripped by a user (Par. 0209). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gripping lug of Wendland to axially protrude from the back end of the drug delivery device and to comprise an eyelet to be gripped by a user, as taught by Ulrich, in order to in order to allow the device to be easily grasped and comfortable and provide ergonomic enhancement (Pars. 0208-0209). It is further noted that while Fig. 1A-1B of Wendland displays a button 
    PNG
    media_image2.png
    582
    688
    media_image2.png
    Greyscale
13 at the back end of the device, Wendland discloses that the button may be located on the side of the device (Par. 0041) or may not be necessary (Par. 0041, needle is actuated by sleeve retraction).  Therefore, the above modification in view of Ulrich  would not cause the device of Wendland to be inoperable, since Wendland discloses several embodiment of the invention which do not require the button on the back end of the device. 
The modified device of Wendland and Ulrich is still silent regarding wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
Bechmann teaches an analogous invention directed to drug delivery device (Fig. 2A-C, element 10) comprising an outer cap (Fig. 5, element 100) which is analogous to the outer cap of Wendland, wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the drug delivery device (outer cap 100 covers a majority of the entire length of the drug delivery device apart from top handle 1800). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer cap of the modified device of Wendland and Ulrich to have a length such that that the outer cap covers at least a majority of an entire length of the drug delivery device, as taught by Bechmann, in order to in order to enclose the drug delivery device in a transportation casing (Par. 0099, Par. 0121, Par. 0131).  The above modification would result in the outer cap covering of a majority of an entire length of the housing (Wendland, Fig. 1A-B; when outer cap 12 is modified to cover a majority of the length of the drug delivery device as taught by Bechmann, the outer cap will additionally cover a majority of the length of housing 19 since the housing 19 is contained within the drug delivery device). 
Regarding Claim 8, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the inner cap comprises a crimp interface that corresponds to a crimp interface of a needle shield element, or wherein the inner cap comprises a crimp interface that corresponds to a crimp interface of a needle assembly (Fig. 6; projections 43 protrude from the inner cap 38 and interface with a thread 42 of a needle shield element as disclosed in Par. 0066-0067; projections 43 form a ridge which frictionally engages the opposing recess, and element 42 interfaces with element 43; therefore elements 42 and 43 are each considered a crimp interface). 
Regarding Claim 9, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the outer cap is releasably coupled to the drug delivery device (Par. 0072; outer cap 33 releasable once end portion 18a of the drug container has been removed from recess 35a). 
Regarding Claim 11, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the inner cap comprises a shield grabber (Fig. 5, element 34) connecting to an outer surface of a needle shield (Fig. 5, element 35) covering the needle (17). 
Regarding Claim 12, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 11 as discussed above, but is silent regarding wherein the shield grabber comprises an inner hook element configured and arranged to hook on to an outer surface of the needle shield (Par. 0058 merely discloses the needle shield 35 is secured within shield grabber 34).

    PNG
    media_image3.png
    389
    484
    media_image3.png
    Greyscale
However, Wendland discloses in Figs. 2-4, an embodiment wherein the shield grabber (element 24) comprises an inner hook element (See Annotated Fig.  2 below) configured and arranged to hook on to an outer surface of the needle shield. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the device such that the shield grabber comprising an inner hook element configured and arranged to hook on to an outer surface of the needle shield, as taught by Wendland, in order to fix the needle shield within the shield grabber. 
Regarding Claim 13, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the drug container or a syringe is prefilled with a drug (Par. 0017, 0082, 0083). 
Regarding Claim 14, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the drug delivery device is an auto-injector, a pen-injector, or a syringe (Par. 0031 discloses the device being an auto-injector, pen-injector, or safety syringe). 
Regarding Claim 15, Wendland teaches an emergency pack (Par.  0031, Wendland teaches the drug delivery device being an auto-injector; auto-injectors are used for emergency injections; the drug delivery device can therefore constitute an emergency pack), comprising a drug delivery device (Figs. 5-7, element 30) comprising: a housing (element 19; element 19 houses elements 17 and 18); a drug container (18) comprising a needle (17); an inner cap (38); and an outer cap (33) at a front end of the drug delivery device, wherein the housing has an inner surface forming a cavity configured to retain the drug container (Fig. 5; drug container 18 is retained in a cavity formed inside housing 19) wherein the outer cap is configured to be releasably connected to the housing (Par. 0072; outer cap 33 is connected to the housing 19 and releasable once end portion 18a of the drug container has been removed from recess 35a), a back end of the drug delivery device opposite to a front end of the drug delivery device comprises a gripping lug (Fig. 1A, element 11 serves as a gripping lug as discussed above; while gripping 11 lug may be a shell which is assembled onto the drug delivery device, Wendland is silent regarding the details of the internals components and construction of the device, thus the gripping lug 11 itself forms the proximal end or the back of the device, as shown by element P in Fig. 1A-B), wherein the inner cap is arranged within the outer cap (See Fig. 5) and coupled to the outer cap , to be released from the housing together with the outer cap (Par. 0072; first and second stoppers 47,48 couple the inner cap 38 to the outer cap 33 by limiting the axial range of movement), wherein the inner cap comprises an outer diameter which is less than an outer diameter of the outer cap (See Annotated Fig. 6 below), and the inner cap having an outer diameter which is greater than an inner diameter of the housing at and end of 
    PNG
    media_image1.png
    650
    410
    media_image1.png
    Greyscale
the housing closest to the front end of the drug delivery device (See Annotated Fig. 6). 

Wendland is silent regarding the gripping lug axially protruding from the back end of the drug delivery device (as discussed above, the gripping lug 11 is considered to form the back end of the drug delivery device since Wendland is silent regarding the internal components and construction of the device), and is silent regarding wherein the gripping lug comprises an eyelet to be gripped by a user, and wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
 Ulrich teaches an analogous invention directed to a drug delivery device (Figs. 39-40; element 1000) including a gripping lug (element 1010), the gripping lug axially protruding from the back end of the drug delivery device (See Annotated Fig. 39 below; the eyelet portion of the gripping lug appears to be a distinct feature from the rest of the drug delivery device, therefore the upper end 1014 of the gripping lug comprising the eyelet protrudes from the back end of the delivery device), wherein the 
    PNG
    media_image2.png
    582
    688
    media_image2.png
    Greyscale
gripping lug comprises an eyelet (1018) to be gripped by a user (Par. 0209).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gripping lug of Wendland to axially protrude from the back end of the drug delivery device and to comprise an eyelet to be gripped by a user, as taught by Ulrich, in order to allow the device to be easily grasped and comfortable and provide ergonomic enhancement (Pars. 0208-0209). It is further noted that while Fig. 1A-1B of Wendland displays a button 13 at the back end of the device, Wendland discloses that the button may be located on the side of the device (Par. 0041) or may not be necessary (Par. 0041, needle is actuated by sleeve retraction).  Therefore, the above modification in view of Ulrich  would not cause the device of Wendland to be inoperable, since Wendland discloses several embodiment of the invention which do not require the button on the back end of the device. 
The modified device of Wendland and Ulrich is still silent regarding wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
Bechmann teaches an analogous invention directed to drug delivery device (Fig. 2A-C, element 10) comprising an outer cap (Fig. 5, element 100) which is analogous to the outer cap of Wendland, wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the drug delivery device (outer cap 100 covers a majority of the entire length of the drug delivery device apart from top handle 1800). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer cap of the modified device of Wendland and Ulrich to have a length such that that the outer cap covers at least a majority of an entire length of the drug delivery device, as taught by Bechmann, in order to in order to enclose the drug delivery device in a transportation casing (Par. 0099, Par. 0121, Par. 0131).  The above modification would result in the outer cap covering of a majority of an entire length of the housing (Wendland, Fig. 1A-B; when outer cap 12 is modified to cover a majority of the length of the drug delivery device as taught by Bechmann, the outer cap will additionally cover a majority of the length of housing 19 since the housing 19 is contained within the drug delivery device). 
Regarding Claim 16, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations as discussed above regarding claim 1, and further teaches where only a proximal end or the back end of the drug delivery device extends from the outer cap, as the device has already been modified in view of Bechmann such that the outer cap extends to cover a majority of length of the drug delivery device (Bechmann, Fig. 2A-C; outer cap 100 covers the majority of the device with only a proximal end extending from the cap). 
Regarding Claim 18, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein a seal element is arranged between the outer cap and the gripping lug. 
However, Bechmann further teaches wherein a seal element is arranged between the outer cap and the gripping lug (Par. 0125; a piece of adhesive tape is provided as a seal element on the outer cap 100), and wherein the seal element is configured to break during removal of the outer cap from the drug delivery device (Par. 0125, lines 8-14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Wendland, Ulrich, and Bechmann to comprise a seal element is arranged between the outer cap and the gripping lug, as taught by Bechmann, in order to hold the outer cap in place during transport and storage (Bechmann, Par. 0003). 
Regarding Claim 20, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations as discussed above regarding claim 1, and has been modified such that the outer cap substantially fully covers the drug delivery device (Bechmann, Fig. 2A-B; outer cap 100 substantially fully covers the drug delivery device, leaving only element 1800 exposed). 
Claim(s) 2-6, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wendland in view of Ulrich and Bechmann, as applied to claims 1 and 16 above, and further in view of US Patent App. Pub. 2017/0007769 to Chang. 
Regarding Claim 2, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations of claim 1 as discussed above, and teaches wherein the inner surface is a first inner surface and the cavity is a first cavity, but is silent regarding wherein the gripping lug has a second inner surface forming a second cavity configured to be assembled onto the back end (Wendland is silent regarding the details of the internal components and construction of the device; thus the gripping lug 11 cannot be assumed to have an internal cavity, and the gripping lug 11 itself forms the back end of the drug delivery device, as shown by element P in Fig. 1A-B). 

    PNG
    media_image4.png
    697
    631
    media_image4.png
    Greyscale
However, Chang discloses an analogous invention directed to a drug delivery device (Fig. 2, element 14) with an analogous gripping lug (Fig. 2, element 12).  Chang further teaches wherein the gripping lug has an inner surface forming a cavity (the inner surface forming the cavity is shown in Fig. 3) configured to be assembled onto the back end (See Annotated Fig. 2 below; gripping lug 12 is assembled onto the back end of the device 14 via entry passage 18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the gripping lug of Wendland, Ulrich, and Bechmann to have a second inner surface forming a second cavity configured to be assembled onto the back end, as taught by Chang, in order to in order to facilitate assembly of the device (Chang, Par. 0011). In light of the combined teachings of Wendland, Ulrich, Bechmann, and Chang; the internal component onto which the gripping lug is assembled would constitute the back end of the drug delivery device. 
Regarding Claim 3, the modified device of Wendland, Ulrich, Bechmann, and Chang teaches all of the limitations of claim 2, but is silent regarding wherein the second cavity comprises a form, shape, and/or size respectively corresponding to a form, shape, and/or size of the back end. 
However, Chang further teaches wherein the second cavity comprises a form, shape, and/or size respectively corresponding to a form, shape, and/or size of the back end (Par. 0039, gripping lug 12 is  designed and dimensioned for the drug delivery device which would include the back end of the drug delivery device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the second cavity to comprises a form, shape, and/or size respectively corresponding to a form, shape, and/or size of the back end, as taught by Chang, in order to accommodate the drug delivery device (Par. 0039) and to provide the gripping lug assembled in a stable manner (Par. 0041).  
Regarding Claim 4, the modified device of Wendland, Ulrich, Bechmann, and Chang teaches all of the limitations of claim 3, but is silent regarding wherein the gripping lug comprises a retainer configured to be fixed onto the back end. 
However, Change further teaches wherein the gripping lug comprises a retainer (Chang; Fig. 3; element 20; Par. 0041) configured to be fixed onto the back end (Par. 0041 discloses the retainer 20 contacts the outer surfaces of the delivery device; Fig. 3 shows retainer 20 in the rear portion of gripping lug 12 which would therefore fix onto the back end). 
Regarding Claim 5, the modified device of Wendland, Ulrich, Bechmann, and Chang teaches all of the limitations of claim 4, and has been modified such that the retainer is formed on the second inner surface of the gripping lug (Chang, Fig. 3, retainer 20 is formed on the inner surface of gripping lug 12). 
Regarding Claim 6, the modified device of Wendland, Ulrich, Bechmann, and Chang teaches all of the limitations of claim 5, and has been modified such that the retainer comprises a locking hook radially extending from the second inner surface (Chang, Fig. 3; retainer 20 radially extends from the second inner surface; Par. 0041 discloses that the retainer interacts with contact surfaces on the delivery device in order to fix it in place; therefore retainer 20 is considered a locking hook because it catches and holds the delivery device, as well as locks it into place). 
Regarding Claim 17, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations as discussed above regarding claim 16, but is silent regarding wherein the proximal end or the back end of the drug delivery device is covered by the gripping lug (Wendland is silent regarding the details of the internals components and construction of the device; thus the gripping lug 11 itself forms the proximal end or the back of the device, as shown by element P in Fig. 1A-B). 
However, Chang discloses an analogous invention directed to a drug delivery device (Fig. 2, element 14) with an analogous gripping lug (Fig. 2, element 12).  Chang further teaches the drug delivery device has a proximal end (See Annotated Fig. 2 next page), wherein the gripping lug is configured to be assembled onto the proximal of the drug delivery device (Par. 0040; gripping lug 12 is assembled onto the back end of the device 14 via entry passage 18), such that the gripping lug covers the proximal end or the back end of the drug delivery device.  

    PNG
    media_image5.png
    697
    571
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the gripping lug of Wendland, Ulrich, and Bechmann to cover the proximal end or the back end of the drug delivery device, as taught by Chang, in order to in order to facilitate assembly of the device (Chang, Par. 0011) and to provide the gripping lug assembled in a stable manner (Par. 0041).  In light of the combined teachings of Wendland, Ulrich, Bechmann, and Chang; the internal component onto which the gripping lug is assembled would constitute the back end of the drug delivery device.
Regarding Claim 21, Wendland teaches a drug delivery device (Figs. 5-7, element 30) comprising: a housing (element 19; element 19 houses elements 17 and 18); a drug container (18) comprising a needle (17); a cap (33) at a front end of the drug delivery device, wherein the housing has an inner surface forming a cavity configured to retain the drug container (Fig. 5; drug container 18 is retained in a cavity formed inside housing 19) wherein the cap is configured to be releasably connected to the housing (Par. 0072; cap 33 is connected to the housing 19 and releasable once end portion 18a of the drug container has been removed from recess 35a), a back end of the drug delivery device opposite to a front end of the drug delivery device comprises a gripping lug (Fig. 1A, element 11 serves as a gripping lug; Pars. 0039-0041 disclose operation of the device, in which a user places the device against a patient and moves element 11 distally; therefore the operator must grip element 11 in order to advance it distally against a patient), and wherein the gripping lug is fixed onto the drug delivery device (gripping lug 11 is inherently fixed onto the drug delivery device).  
Wendland is silent regarding the gripping lug axially protruding from the back end of the drug delivery device and the gripping lug being fixed onto the back end of the drug delivery device (as discussed above, the gripping lug 11 is considered to form the back end of the drug delivery device since Wendland is silent regarding the internal components and construction of the device), and Wendland is silent regarding wherein the gripping lug comprises an eyelet to be gripped by a user, and wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
Ulrich teaches an analogous invention directed to a drug delivery device (Figs. 39-40; element 1000) including a gripping lug (element 1010), the gripping lug axially protruding from the back end of the drug delivery device (See Annotated Fig. 39 on next page; the eyelet portion of the gripping lug appears to be a distinct feature from the rest of the drug delivery device, therefore the upper end 1014 
    PNG
    media_image2.png
    582
    688
    media_image2.png
    Greyscale
of the gripping lug comprising the eyelet protrudes from the back end of the delivery device), wherein the gripping lug comprises an eyelet (1018) to be gripped by a user (Par. 0209). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the gripping lug of Wendland to axially protrude from the back end of the drug delivery device and to comprise an eyelet to be gripped by a user, as taught by Ulrich, in order to in order to allow the device to be easily grasped and comfortable and provide ergonomic enhancement (Pars. 0208-0209). It is further noted that while Fig. 1A-1B of Wendland displays a button 13 at the back end of the device, Wendland discloses that the button may be located on the side of the device (Par. 0041) or may not be necessary (Par. 0041, needle is actuated by sleeve retraction).  Therefore, the above modification in view of Ulrich  would not cause the device of Wendland to be inoperable, since Wendland discloses several embodiment of the invention which do not require the button on the back end of the device. 
The modified device of Wendland and Ulrich is still silent regarding the gripping lug being fixed onto the back end of the drug delivery device, wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
Bechmann teaches an analogous invention directed to drug delivery device (Fig. 2A-C, element 10) comprising an outer cap (Fig. 5, element 100) which is analogous to the outer cap of Wendland, wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the drug delivery device (outer cap 100 covers a majority of the entire length of the drug delivery device apart from top handle 1800). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer cap of the modified device of Wendland and Ulrich to have a length such that that the outer cap covers at least a majority of an entire length of the drug delivery device, as taught by Bechmann, in order to in order to enclose the drug delivery device in a transportation casing (Par. 0099, Par. 0121, Par. 0131).  The above modification would result in the outer cap covering of a majority of an entire length of the housing (Wendland, Fig. 1A-B; when outer cap 12 is modified to cover a majority of the length of the drug delivery device as taught by Bechmann, the outer cap will additionally cover a majority of the length of housing 19 since the housing 19 is contained within the drug delivery device). 
However, Wendland is silent regarding the gripping lug being fixed onto the back end of the drug delivery device, and Wendland is silent regarding the gripping lug axially protruding from the back end of the drug delivery device, wherein the gripping lug comprises an eyelet to be gripped by a user, and wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
The modified device of Wendland and Ulrich is still silent regarding wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the housing. 
Bechmann teaches an analogous invention directed to drug delivery device (Fig. 2A-C, element 10) comprising an outer cap (Fig. 5, element 100) which is analogous to the outer cap of Wendland, wherein the outer cap has a length such that the outer cap covers at least a majority of an entire length of the drug delivery device (outer cap 100 covers a majority of the entire length of the drug delivery device apart from top handle 1800). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer cap of the modified device of Wendland and Ulrich to have a length such that that the outer cap covers at least a majority of an entire length of the drug delivery device, as taught by Bechmann, in order to in order to enclose the drug delivery device in a transportation casing (Par. 0099, Par. 0121, Par. 0131).  The above modification would result in the outer cap covering of a majority of an entire length of the housing (Wendland, Fig. 1A-B; when outer cap 12 is modified to cover a majority of the length of the drug delivery device as taught by Bechmann, the outer cap will additionally cover a majority of the length of housing 19).
The modified device is still silent regarding wherein the gripping lug is fixed onto the back end of the drug delivery device. 
Chang discloses an analogous invention directed to a drug delivery device (Fig. 2, element 14) with an analogous gripping lug (Fig. 2, element 12).  Chang further teaches wherein the gripping lug is configured to be assembled onto the back end (Par. 0040; gripping lug 12 is assembled onto the back end of the device 14 via entry passage 18), and wherein the gripping lug is fixed onto the back end (Par. 0041 discloses a retainer 20 which fixes to the delivery device; Fig. 3 shows retainer 20 in the rear portion of gripping lug 12 which would therefore fix onto the back end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the gripping lug of Wendland, Ulrich, and Bechmann be fixed to the back end of the drug delivery device, as taught by Chang, in order to in order to facilitate assembly of the device (Chang, Par. 0011) and to provide the gripping lug assembled in a stable manner (Par. 0041).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wendland in view of Ulrich and Bechmann, as applied to claim 1, and further in view of US Patent App. Pub. 2013/0079718 to Shang. 
Regarding Claim 10, the modified device of Wendland, Ulrich, and Bechmann teaches all of the limitations as discussed above regarding claim 1, and further teaches a needle sleeve at the front end of the drug delivery device (See Annotated Fig. 6 below; housing 19 is interpreted to comprise a needle sleeve at its distal end; the distal portion of housing 19 covers the needle 17 and therefore functions as a needle sleeve; Par. 0039-0040). 

    PNG
    media_image6.png
    433
    572
    media_image6.png
    Greyscale

The modified device is silent regarding the needle sleeve comprising a marker indicating the front end of the drug delivery device. 

    PNG
    media_image7.png
    770
    443
    media_image7.png
    Greyscale
Shang teaches an analogous invention directed to a drug delivery injection device which comprising a needle sleeve (See Annotated Fig. 7 below as disclosed in Par. 0077, housing 12 extends from a first end 20 to a second end 30, and has an opening 28; thus the portion indicated as the needle sleeve is part of the housing).  Shang further teaches a marker indicating the front end of the drug delivery device on the needle sleeve (Par. 0078, indicia may be included on the housing which includes the needle sleeve). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the needle sleeve to comprise a marker indicating the front end of the drug delivery device, as taught by Shang, in order to facilitate use of the injection device (Par. 0078).

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant’s arguments, see Pages 9-10, filed 10/04/2022, with respect to the rejection of claims 1-5, 8-9, 11, 13-18, and 20 have been fully considered and are persuasive.  Applicant has argued on Page 10, lines 1-13 that Abry would not provide motivation to modify the inner cap of the modified device of Bechmann and Ulrich since Abry teaches an enlarged part of the deshielder 33 which facilitated gripping by the fingers.  Accordingly, this wouldn’t provide motivation to modify the inner cap of Bechmann and Ulrich since the RNS removal part is fixed in casing 100 and is removed by a twisting and pulling action applied to the casing 100.  This argument is persuasive and the previous rejection of claims 1-5, 8-9, 11, 13-18, and 20 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of US Patent App. Pub. 2018/0339112 to Wendland, further in view of WO 2013/070715 to Ulrich, and further in view of US Patent App. Pub. 2014/0207106 to Bechmann. 
Applicant’s arguments, see Pages 7-9, with respect to claim(s) 1-5, 8-9, 11, 13-18, and 20 and the limitation “the gripping lug comprises an eyelet configured to be gripped by a user”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Newly applied reference Wendland is relied upon for the teaching of “the inner cap comprises an outer diameter which is greater than an inner diameter of the housing closest to the front end of the drug delivery device and less than an outer diameter of the outer cap”.  
Applicant’s arguments, see Pages 11-12, filed 10/04/2022, with respect to the rejection(s) of claim(s) 21 have been fully considered and are persuasive.  Applicant has argued it would not have been obvious to modify Kemp to include an additional cap wherein the cap has a length such that the cap covers at least a majority of an entire length of the housing because doing so would have covered the viewing window 17. This argument is persuasive and the previous rejection of claim 21 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of US Patent App. Pub. 2018/0339112 to Wendland, further in view of WO 2013/070715 to Ulrich, and further in view of US Patent App. Pub. 2014/0207106 to Bechmann, and further in view of US Patent App. Pub. 2017/0007769 to Chang. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent App. Pub. 2018/0353702 to Jugl.  Jugl discloses a drug delivery device with a housing (Fig. 5A, element 60), an outer cap (24), an inner cap (30), wherein the inner cap comprises an outer diameter which is less than an outer diameter of the outer cap, and the inner cap having an outer diameter which is greater than an inner diameter of the housing at and end of the housing closest to the front end of the drug delivery device (Fig. 5A; inner cap 30 has an outer diameter near element 111 which is greater than the inner diameter of housing 60 at the same point which is at the end of the housing close to the front end). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783